    Case 2:20-cv-03903-AB-JEM Document 9 Filed 09/02/20 Page 1 of 1 Page ID #:28

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 20-3903-AB (JEM)                                       Date     Sep. 2, 2020
 Title           Bobby Lee Taylor v. United States




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

      On May 19, 2020, the Court issued a Memorandum and Order Dismissing Petition With
Leave to Amend, in which the Petition was dismissed with leave to amend and Petitioner was
ordered to file a First Amended Petition (“FAP”) within thirty days.

      On June 17, 2020, Petitioner filed a request for extension of time to file the FAP. On
June 29, 2020, the Court granted Petitioner’s request and extended his filing deadline to
August 19, 2020.

       To date, Petitioner has failed to file a FAP and has not requested another extension of
time or explained his failure to comply with the extended filing deadline.

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute and/or failure to comply with a Court order based on
Petitioner’s failure to file a FAP. Petitioner shall file a written response to this Order to Show
Cause no later than September 16, 2020. Cause may be shown if Petitioner files a FAP by
this deadline or adequately explains his failure to do so.

       Failure to respond to this Order to Show Cause will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with a Court order.



cc: Parties


                                                                                           :
                                                    Initials of Preparer                 slo


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
